Citation Nr: 0706691	
Decision Date: 03/07/07    Archive Date: 03/13/07

DOCKET NO.  05-17 751A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral 
shoulder disability.

2.  Entitlement to service connection for a thoracic spine 
disability.

3.  Entitlement to service connection for a lumbar spine 
disability.

4.  Entitlement to service connection for a cervical spine 
disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from November 1978 to April 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, which denied the veteran's claims of 
entitlement to service connection for a bilateral shoulder 
disability, a thoracic spine disability (which it 
characterized as a mid-back condition), a lumbar spine 
disability (which it characterized as a lower back 
condition), and for a cervical spine disability.  The veteran 
perfected a timely appeal on these claims in June 2005 and 
requested a Travel Board hearing.  He later withdrew his 
Travel Board hearing request in a telephone conversation with 
an RO employee in June 2006.  See VA Form 119, "Record of 
Contact," dated June 16, 2006.  See also 38 C.F.R. § 20.704 
(2006).


FINDINGS OF FACT

The preponderance of the evidence establishes that the 
veteran's current bilateral shoulder, thoracic spine, lumbar 
spine and cervical spine disabilities were first manifested 
many years after his discharge from active service, and there 
is no competent medical evidence that such disabilities are 
causally related to an event in service..


CONCLUSIONS OF LAW

1.  A bilateral shoulder disability was not incurred in or 
aggravated by active service, nor may arthritis of the 
bilateral shoulders be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1112, 1131, 1137, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 
3.309 (2006).

2.  A thoracic spine disability was not incurred in or 
aggravated by active service, nor may arthritis of the 
thoracic spine be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1112, 1131, 1137, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2006).

3.  A lumbar spine disability was not incurred in or 
aggravated by active service, nor may arthritis of the lumbar 
spine be presumed to have been incurred therein.  38 U.S.C.A. 
§§ 1112, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2006).  

4.  A cervical spine disability was not incurred in or 
aggravated by active service, nor may arthritis of the 
cervical spine be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1112, 1131, 1137, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the VCAA.  
See Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA 
provides, among other things, for notice and assistance to VA 
claimants under certain circumstances.  VA has issued final 
rules amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)) (2006).  The intended effect 
of these regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Veterans Court) 
held, in part, that a VCAA notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.

During the pendency of this appeal, on March 3, 2006, the 
Veterans Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Veterans Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The Board finds that VA has met these duties with regard to 
the claim adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  Written notice provided 
in February 2005 fulfills the provisions of 38 U.S.C.A. 
§ 5103(a).  That is, the veteran was effectively informed to 
submit all relevant evidence in his possession and that he 
received notice of the evidence needed to substantiate his 
claims; the avenues by which he might obtain such evidence, 
and the allocation of responsibilities between himself and VA 
in obtaining such evidence.  See Beverly v. Nicholson¸19 Vet. 
App. 394, 403 (2005); see also Mayfield v. Nicholson, 19 Vet. 
App. 103, 109-12 (2005) (Mayfield I) rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  

With respect to the Dingess requirements, the RO provided 
notice of the criteria for establishing an effective date of 
award and disability rating in a June 2006 Supplemental 
Statement of the Case (SSOC).  As explained in more detail 
below, the preponderance of the evidence is against the 
veteran's claims.  Thus, any questions as to the appropriate 
disability rating or effective date to be assigned are moot, 
and there is no prejudice to the veteran for post-
adjudicatory Dingess notice.

The Board recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
The February 2005 VCAA notice was furnished to the veteran 
and his representative prior to the April 2005 RO decision 
that is the subject of this appeal.

The Board also finds that all necessary assistance has been 
provided to the appellant.  The evidence includes service 
medical records and VA medical records, including VA 
examination reports.  There is no indication from either the 
veteran or his service representative that there is any 
additional relevant evidence that has not been obtained.  In 
July 2005, the veteran reported being denied disability 
benefits from the Social Security Administration (SSA), and 
he has reported that his only records of treatment are from 
VA.  Thus, the Board has all clinical records relied upon SSA 
in its determination and the reasons and bases by the SSA 
Administrative Law Judge regarding the basis for denial is 
based on different regulatory criteria, is not binding on VA, 
and has no relevance to this determination.  Thus, there is 
no duty to obtain such records.  The evidence of record shows 
that the veteran was not treated for any of his claimed 
disabilities until July 2003, or more than 24 years after his 
service separation in April 1979, and does not contain a 
medical nexus between any of the claimed disabilities and 
active service.  In an October 2006 VA Form 646, the 
veteran's service representative conceded that "the main 
obstacle" to service connection for the claimed disabilities 
was the lack of in-service complaints or treatment; he did 
not request a remand for additional records or indicate that 
there were any relevant records that had not been obtained by 
VA.  As addressed below, the Board finds that the veteran has 
not reported a specific event in service that caused his 
disabilities and, more importantly, the Board finds by a 
preponderance of the evidence that there has not been 
persistent or recurrent symptoms of disability since service.  
As such, there is no duty to provide another examination or a 
medical opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006); Wells v. Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 
2003).  

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant to the 
extent possible in the claims under consideration.  
Adjudication of the claims at this juncture, without 
directing or accomplishing any additional notification and/or 
development action, poses no risk of prejudice to the 
appellant.  The veteran has received all essential notice, 
has had a meaningful opportunity to participate in the 
development of his claims, and is not prejudiced by any 
technical deficiency along the way.  See Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004).

Factual Background

A review of the veteran's service medical records indicates 
that he reported no history of shoulder, back, or neck 
problems at his enlistment physical examination in October 
1978.  Clinical evaluation was completely normal.  The 
veteran was not treated during active service for any 
shoulder, back, or neck problems.  He was discharged in April 
1979 on the basis of unsuitability.  A separation physical 
examination was not conducted.

A review of the veteran's post-service VA treatment records 
shows that, on VA outpatient treatment on July 8, 2003, the 
veteran complained of worsening chronic neck and low back 
pain since military service in "1978."  He stated that his 
neck and low back pain was persistent with muscle spasms and 
numbness of the right thigh and interfered with sleep.  He 
denied any weakness of the extremities or bowel, bladder 
problems, or any trauma.  Objective examination showed that 
he appeared uncomfortable with slow, guarded movements and a 
stiff neck, muscle spasm and tenderness in the neck, equal 
motor and deep tendon reflexes in the upper extremities, no 
deformity, tenderness, or muscle spasm in the lumbar spine, 
negative straight leg raising, equal deep tendon reflexes in 
the lumbar spine, and equal motor grip over the L3-4, L4-5, 
and L5-S1 distribution.  The impressions included acute onset 
chronic back pain.

On VA outpatient treatment on July 14, 2003, the veteran 
complained of lower back pain on the right side that had 
begun during basic training in "1979" and had gotten much 
worse in the last few months.  His pain radiated up the back 
to the shoulders and neck and was 8/10 in the morning.  
Sitting still made the pain worse although standing helped 
some.  Objective examination showed that he was in no acute 
distress and ambulating well with decreased rotation of the 
back bilaterally (about 10 degrees) and decreased back 
flexion.  X-rays of the lumbar spine showed a defect at the 
L5-S1 level and mildly narrow vertebral disks at L3-4 and 
L4-5.  X-rays of the cervical spine showed minimal old 
compression injury at the anterior-superior lip of the C5, 
minimally narrowed vertebral disks at C4-5 and C5-6, and 
minimally narrowed neural foramina at the C4-5 level by 
marginal spurs.  The impressions included lower back pain.

The veteran complained of constant pain in his back and 
shoulder that limited his mobility and woke him up at night 
on VA outpatient treatment in September 2003.  He also 
experienced slight numbness or tingling in his hands when his 
shoulders ached a lot.  The veteran reported a history of 
many years of back and neck pain since the "mid-1980's" but 
with a significant change in just the past few months.  He 
denied any history of concussion or a known neck injury or 
past participation in contact sports.  He experienced a great 
deal of pain with movement of the neck and both shoulders.  
His back felt stiff and painful as well.  Physical 
examination showed that he changed position slowly and 
appeared to be in pain with 30 degrees of lateral rotation 
bilaterally in the neck and pain on movement, tenderness in 
the bilateral posterolateral neck and trapezius and rhomboid 
muscles, a limited range of motion in both shoulders to about 
60 degrees active abduction and more difficulty with range of 
motion of the left shoulder, some tenderness in the midline 
of the back, no tenderness over the sacroiliac joints, and no 
swollen, hot, or red joints.  The impression was 
polyarthralgia.

When he filed his service connection claims in January 2005, 
the veteran stated that he had only been treated by VA for 
his claimed disabilities.

On VA outpatient treatment in February 2005, the veteran 
complained of chronic low back and neck pain.  He was status-
post hemilaminectomy of the L5-S1.  Objective examination 
showed that he was in no acute distress with no point 
tenderness over the cervical spine, resistance to range of 
motion testing due to pain, and a good range of motion in the 
upper extremities.  The impression was neck pain/chronic low 
back pain.

The veteran complained of neck pain on VA outpatient 
treatment in September 2005.  He had no recent injury.  
Objective examination showed mild stiffness in the neck, a 
decreased range of motion due to pain, and no tenderness.  
The impression was neck pain.  The impression was changed to 
low back pain/neck pain following VA outpatient treatment in 
November 2005.


Analysis

Applicable law and regulations provide that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1131 (West 2002); 38  C.F.R. § 3.303 (2006).

In addition, certain chronic diseases, including arthritis, 
may be presumed to have been incurred in service if they 
become manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1112, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2006).

That an injury or disease occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2006).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d) (2006).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

The Board finds that the preponderance of the evidence is 
against service connection for a bilateral shoulder 
disability, a lumbar spine disability, a thoracic spine 
disability, or for cervical spine disability.  The veteran's 
service medical records are completely silent for any 
orthopedic injury or symptoms of the claimed disabilities.  
The earliest treatment for any of the veteran's claimed 
disabilities occurred in July 2003 that is more than 24 years 
after service separation in April 1979.  He has not described 
an-inservice injury or event causing his disabilities.  There 
is no competent evidence of record in the claims folder that 
any of his currently manifested orthopedic disabilities first 
manifested in service and/or is causally related to events in 
service.  The Board observes that the United States Court of 
Appeals for the Federal Circuit has determined that a 
significant lapse in time between service and post-service 
medical treatment may be considered as part of the analysis 
of a service connection claim and weighs against the claim.  
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

On this record, the Board finds by a preponderance of the 
evidence that the veteran's inconsistent report of persistent 
or recurring symptoms of disability since basic training, 
made 24 years after the fact and variously reporting the 
onset as 1978, 1979 or mid-1980's, is unreliable and not 
credible.  For example, the veteran asserted on VA outpatient 
treatment in July 2003 that he had been treated for low back 
pain in 1978 or 1979 during active service.  However, he 
later asserted in September 2003 that his low back pain had 
begun in the mid-1980's after service separation.  The 
veteran's reported medical history is not supported by a 
review of the medical evidence of record, including service 
medical records, which shows instead that complaints of and 
treatment for the claimed disabilities did not begin until 
decades after service separation.  The Board observes that 
the mere transcription of medical history does not transform 
the information in to competent medical evidence merely 
because the transcriber happens to be a medical professional.  
Grover v. West, 12 Vet. App. 109, 112 (1999).

The only indication of a causal link between any of the 
disabilities at issue and service is the veteran's assertions 
of such relationships.  However, as a lay person, the veteran 
is not competent to opine on medical matters such as 
diagnoses or etiology of medical disorders.  Accordingly, the 
veteran's lay statements are entitled to no probative value.  
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu, 
supra.

In summary, the Board finds by a preponderance of the 
evidence that the veteran's current bilateral shoulder, 
thoracic spine, lumbar spine condition and cervical spine 
disabilities were first manifested many years after his 
discharge from active service, and there is no competent 
medical evidence that such disabilities are causally related 
to an event in service.  In making this determination, the 
Board has considered the provisions of 38 U.S.C.A. § 5107(b), 
but there is not such a state of approximate balance of the 
positive evidence with the negative evidence to otherwise 
warrant a favorable decision.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).



ORDER

Entitlement to service connection for a bilateral shoulder 
disability is denied.

Entitlement to service connection for a thoracic spine 
disability is denied.

Entitlement to service connection for a lumbar spine 
disability is denied.

Entitlement to service connection for a cervical spine 
disability is denied.



____________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


